Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 11, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155120(55)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  CELESTINE STACKER, Personal Representative                                                          Elizabeth T. Clement,
                                                                                                                       Justices
  of the Estate of MAE HENDRIX,
                 Plaintiff-Appellee,
                                                                     SC: 155120
  v                                                                  COA: 328191
                                                                     Oakland CC: 2014-142087-NO
  LAUTREC, LTD,
             Defendant-Appellant.
  _________________________________________/


          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before August 24, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 11, 2018

                                                                                Clerk